Case 2:19-cv-14143-RLR Document 46 Entered on FLSD Docket 08/26/2019 Page 1 of 4


                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                      Case No.: 2:19-cv-14143-ROSENBERG/MAYNARD

  JANET FOISIE,

         Plaintiff,
  vs.

  PATRICIA BISS,
  WORCESTER POLYTECHNIC INSTITUTE &
  UNKNOWN REPRESENTATIVE OF THE
  ESTATE OF ROBERT A. FOISIE,

        Defendants.
  __________________________________________/

               ORDER ADOPTING MAGISTRATE’S REPORT AND
          RECOMMENDATIONS AND REMANDING CASE TO STATE COURT

         THIS CAUSE is before the Court upon Plaintiff’s Motion to Remand (the “Motion”).

  Mot., DE 19. The Motion has been fully briefed. See Def. Resp., DE 29; Pl. Reply, DE 37. The

  Motion was referred to the Honorable Shaniek M. Maynard on June 10, 2019. DE 33. On July

  29, 2019, Judge Maynard issued her Report and Recommendations (the “Report”)

  recommending that the Motion be granted, because Defendant had not established diversity

  jurisdiction pursuant to 28 U.S.C. § 1332(a). Report, DE 43. Plaintiff filed a Notice of No

  Objection to the Report on August 5, 2019. DE 44. Defendant Worcester Polytechnic Institute

  (“WPI”) filed Objections on August 12, 2019 arguing that the Court may exercise diversity

  jurisdiction over this case. DE 45. The Court has conducted a de novo review of Magistrate

  Judge Maynard’s Report, the record, and is otherwise fully advised in the premises.

         The crux of the parties’ dispute is over the citizenship and domicile of the parties.

  Defendant maintains that diversity jurisdiction exists, because Plaintiff is a Florida citizen,

  Defendant WPI is a Massachusetts citizen, and Defendant Biss is a citizen of Antigua and

  Barbuda. See Notice of Removal, DE 1, 2. Plaintiff does not contest that she is a citizen of

  Florida and that WPI is a Massachusetts citizen. See Mot., DE 19. The dispute therefore is about
Case 2:19-cv-14143-RLR Document 46 Entered on FLSD Docket 08/26/2019 Page 2 of 4


  the citizenship of Defendant Biss. See id.; Resp., DE 29. Defendant Biss appears to be a dual

  citizen of the United States and Antigua, currently lives in Antigua, and previously lived in the

  State of Florida. See Mot., DE 19; Resp., DE 29. In fact, Plaintiff’s Complaint centers on the

  disposition of a property that Defendant Biss resided at with her now-deceased husband, Mr.

  Foisie, who was previously married to Plaintiff Foisie. See Compl, DE 1; Mot. to Remand, DE

  19, ¶ 2.

             Judge Maynard correctly concluded that Ms. Biss’s United States citizenship must be

  considered for diversity purposes under Eleventh Circuit case law. In Molinos, the Eleventh

  Circuit unequivocally held “that an individual who is a dual citizen of the United States and

  another nation is only a citizen of the United States for the purposes of diversity jurisdiction

  under [28 U.S.C.] § 1332(a).” Molinos Valle Del Cibao C. por A. v. Lama, 633 F.3d 1330, 1341

  (11th Cir. 2011) (considering decisions by the Ninth, Third, Fifth, Second, Seventh, and Sixth

  Circuits on this question). See also Las Vistas Villas, S.A. v. Petersen, 778 F. Supp. 1202, 1204

  (M.D. Fla. 1991) (“When an American citizen is also a citizen of another country, only the

  American nationality of the dual citizen should be recognized under 28 U.S.C. § 1332(a).”)

  (internal quotations omitted) aff’d sub nom. Las Vistas Villas v. Petersen, 13 F.3d 409 (11th Cir.

  1994).

             In her Motion to Remand, Plaintiff represented that Ms. Biss is a citizen of the United

  States (and is therefore a dual citizen) and supported this statement with evidence. See Mot., DE

  19, 3. There is no evidence in the record to suggest that Ms. Biss formally renounced her United

  States citizenship, and the Court notes that the burden for showing renunciation of citizenship is

  high. “The act of establishing a domicile in a foreign country, without more, does not cause an

  individual to relinquish his American citizenship.” Pinto v. Spectrum Chemicals & Lab. Prod.,

  No. CIV.07-3111(AET), 2007 WL 3071694, at *4 (D.N.J. Oct. 22, 2007).


                                                    2
Case 2:19-cv-14143-RLR Document 46 Entered on FLSD Docket 08/26/2019 Page 3 of 4


         As a result, the Court must consider where Ms. Biss’ domicile lies in the United States.

  The Court agrees with Judge Maynard that Ms. Biss is stateless, or, alternatively, was most

  recently domiciled in the State of Florida. See Report, DE 43, 4-6. Regardless of whether she is

  stateless or domiciled in Florida, diversity jurisdiction is destroyed. “A United States citizen with

  no domicile in any state of this country is ‘stateless’ and cannot satisfy the complete diversity

  requirement when she, or her estate, files an action against a United States citizen.” King v.

  Cessna Aircraft Co., 505 F.3d 1160, 1170 (11th Cir. 2007) (citing Newman–Green, Inc. v.

  Alfonzo–Larrain, 490 U.S. 826, 828 (1989). Alternatively, Ms. Biss’ last apparent address was in

  the State of Florida, when she lived at the property at issue in this lawsuit, destroying diversity

  jurisdiction. See Report, DE 43, 6-7; see also Exhibit B to Mot. to Remand, DE 19, 12.

         WPI raises various policy arguments why the Court should nevertheless exercise

  jurisdiction over this case. See Objections, DE 45. WPI argues that the “unique circumstances of

  this case warrant consideration of Ms. Biss’s Antiguan Citizenship,” because Ms. Biss has not

  been active in litigating this case. See id. at 3. Further, WPI argues that there are relevant factual

  distinctions between the Report’s cited case law and the facts of this case. Essentially, WPI

  argues that the Court should disregard Ms. Biss’ U.S. citizenship and/or her Florida domicile,

  because she has not yet participated in this case. However, WPI cites no case law to support this

  “passive defendant” theory of diversity jurisdiction where the passive defendant is named in the

  action. See id.; but cf. Lincoln Property Co. v. Roche, 546 U.S. 81, 84 (2005) (“Defendants may

  remove an action on the basis of diversity of citizenship if there is complete diversity between all

  named plaintiffs and all named defendants, and no defendant is a citizen of the forum State. It is

  not incumbent on the named defendants to negate the existence of a potential defendant whose

  presence in the action would destroy diversity.”) (emphasis added).

         Thus, under current Eleventh Circuit case law, there is no exception to the complete


                                                    3
Case 2:19-cv-14143-RLR Document 46 Entered on FLSD Docket 08/26/2019 Page 4 of 4


  diversity requirement for a passive, non-diverse defendant. “Because removal jurisdiction raises

  significant federalism concerns, federal courts are directed to construe removal statutes strictly.”

  Univ. of So. Ala. v. Am. Tobacco Co., 168 F.3d 405, 411 (11th Cir. 1999). “Indeed, all doubts

  about jurisdiction should be resolved in favor of remand to state court.” Id.

         Therefore, upon review, the Court finds Judge Maynard’s recommendations to be well

  reasoned and correct. For all of the foregoing reasons, the Court agrees with the analysis in Judge

  Maynard’s Report and Recommendations and concludes that Judge Maynard’s conclusions

  should be adopted. The Court therefore overrules Defendant’s objections.

         Accordingly, it is hereby ORDERED and ADJUDGED:
     1. Magistrate Judge Maynard’s Report and Recommendations, DE 43, is hereby
        ADOPTED.

     2. Plaintiff’s Motion to Remand, DE 19, is GRANTED.

     3. This case is REMANDED to the Nineteenth Judicial Circuit in and for St. Lucie County,
        Florida.

     4. The Clerk of Court is instructed to CLOSE this case, TERMINATE all deadlines, and
        DENY all pending motions as moot.

         DONE and ORDERED in Chambers, West Palm Beach, Florida, this 23rd day of
  August, 2019.
                                                        _______________________________
                                                        ROBIN L. ROSENBERG
                                                        UNITED STATES DISTRICT JUDGE
  Copies furnished to Counsel of Record




                                                   4
